Citation Nr: 0425771	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-17 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for schizophrenia for the period from November 2, 
1999, to May 31, 2002.

2.  Entitlement to a disability rating in excess of 30 
percent for psoriasis.

3.  Entitlement to service connection for arthritis, 
including as secondary to service-connected psoriasis.

4.  Entitlement to service connection for irritable bowel 
syndrome, including as secondary to service-connected post-
subtotal gastrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1961 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied the veteran's claims of 
entitlement to increased disability ratings for schizophrenia 
and psoriasis (which it characterized as a skin condition), 
and that denied the veteran's claim of entitlement to service 
connection for arthritis, including as secondary to service-
connected skin condition (which it characterized as 
rheumatoid arthritis or psoriatic arthritis); and on appeal 
of a December 2001 rating decision that denied the veteran's 
claim of entitlement to service connection for irritable 
bowel syndrome, including as secondary to service-connected 
post-subtotal gastrectomy.  

In a memorandum dated in August 2000, the veteran's 
representative disagreed with the denial of increased ratings 
for schizophrenia and psoriasis, and the denial of service 
connection for arthritis.  The veteran's representative 
disagreed with the December 2001 denial of his service 
connection claim for irritable bowel syndrome in January 
2002.  

A statement of the case was issued to the veteran and his 
service representative in August 2002.  In this statement of 
the case the RO granted a 70 percent evaluation for the 
veteran's schizophrenia and a 30 percent evaluation for the 
veteran's skin condition, both effective November 2, 1999.  
The veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in September 2002, with 
respect to the issues listed on the cover page of this 
decision.

In December 2002 the veteran requested a reevaluation of his 
service connected disabilities and stated that if the 
reevaluation did not result in a 100 percent rating, then he 
wanted to be considered for a total disability rating based 
on individual unemployability (TDIU).  He indicated that he 
had stopped working as of December 2002, but had been on sick 
leave since November 2002.  By rating decision issued in 
January 2003, the RO awarded the veteran a 100 percent rating 
for schizophrenia, effective May 31, 2002.  In this decision, 
the RO concluded that, as the veteran had been granted a 100 
percent disability evaluation for his service-connected 
schizophrenia, his TDIU claim was moot.  Finally, a 
supplemental statement of the case was issued to the veteran 
and his service representative in March 2003, on the issue of 
a rating in excess of 70 percent for service-connected 
schizophrenia prior to May 31, 2002.

The Board observes that, in the August 2000 rating decision, 
the RO increased the evaluation assigned to the veteran's 
service-connected post-subtotal gastrectomy to 60 percent 
effective November 2, 1999.  The veteran did not indicate any 
disagreement with this evaluation within 1 year of the date 
that this decision was issued.  Specifically, the notice of 
disagreement submitted with that decision specified 
disagreement only with the psychiatric, skin, and arthritis 
claims.  A subsequent memorandum further reiterated the 
claims on appeal as only the psychiatric, skin and arthritis 
conditions.  Unfortunately, the RO improperly included this 
issue in the August 2002 statement of the case and also 
improperly certified this issue for appellate review by the 
Board.  However, as no appeal was initiated of this decision 
with respect to this issue, it became final in August 2001.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).  Accordingly, the Board determines that the issue of 
entitlement to a disability rating in excess of 60 percent 
for post-subtotal gastrectomy is not in appellate status.  

Because the veteran filed a new claim of entitlement to an 
increased disability rating for post-subtotal gastrectomy in 
December 2002, he is entitled to adjudication of this claim 
by the RO in the first instance.  Therefore, the issue of 
entitlement to a disability rating in excess of 60 percent 
for post-subtotal gastrectomy is referred back to the RO for 
appropriate disposition.  

Finally, it is noted that the veteran's claim of entitlement 
to a disability rating in excess of 30 percent for psoriasis 
and the claim for service connection for arthritis, including 
as secondary to service-connected psoriasis are addressed in 
the REMAND portion of the decision below.  As set forth 
below, the appeal on this issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected schizophrenia is 
manifested by anxiety and low self-esteem, social withdrawal, 
persistent tension, paranoid persecutory ideation, poor 
insight, intact memory and concentration, adequate judgment, 
normal speech, and no cognitive deficit, at least from 
November 2, 1999, to May 31, 2002.

3.  There is no evidence of any in-service history, 
diagnosis, or treatment of irritable bowel syndrome.

4.  The veteran is not currently suffering from irritable 
bowel syndrome that could be related to service, including as 
secondary to service-connected post-subtotal gastrectomy.


CONCLUSIONS OF LAW

1.  Entitlement to a disability rating in excess of 70 
percent for schizophrenia has not been established for the 
period from November 2, 1999, to May 31, 2002.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.130, 
Diagnostic Code 9204 (2003).

2.  Entitlement to service connection for irritable bowel 
syndrome, including as secondary to service-connected post-
subtotal gastrectomy, has not been established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, with respect to the veteran's increased rating 
claim for schizophrenia, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  
However, with respect to the veteran's service connection 
claim for irritable bowel syndrome, the Board observes that 
the AOJ (in this case, the RO) complied with Pelegrini and 
provided VCAA notice prior to the initial unfavorable AOJ 
decision on this claim.  

In Pelegrini, the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

In the present case, regarding the issue of entitlement to 
service connection for irritable bowel syndrome, the RO 
provided notice to the veteran in a letter dated in May 2001.  
With respect to the issue of entitlement to a disability 
rating in excess of 70 percent for schizophrenia, the RO 
provided the veteran and his service representative with VCAA 
notice on May 31, 2002.  These letters advised the veteran of 
what information and evidence is needed to substantiate these 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
further evidence in his possession that pertains to these 
claims. 

The veteran and his representative also were provided with a 
copy of the appealed rating decisions, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  The veteran has stated during 
the course of this appeal that he has no further evidence to 
submit in support of his claims.  Thus, the Board observes 
that all of the aforementioned correspondences informed the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in order to substantiate his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the August 2000 rating decision currently on 
appeal.  And, as noted above, the RO complied with the VCAA 
notice provisions with respect to the December 2001 rating 
decision also currently on appeal.  Moreover, the notices 
provided to the appellant on May 8, 2001, and May 30, 2002, 
were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board in June 
2003, and the content of these notices fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notices were provided, the case was 
re-adjudicated, two increased ratings for schizophrenia were 
granted, and a statement of the case and a supplemental 
statement of the case were provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Increased Rating Claim For Schizophrenia

Background.  At the time that he filed his increased rating 
claim for schizophrenia in November 1999, the veteran stated 
that "people are always talking about him," he experienced 
flashbacks, and he was unable to sleep.  He also stated that 
he felt "like everybody is against him."  

A review of the veteran's VA examination in December 1999 
indicates that the veteran complained of anxiety and low-self 
esteem, social withdrawal, persistent fearfulness, social 
avoidance, hearing voices, persistent tension and 
apprehension, impaired sleep, and a persistent preoccupation 
"with thoughts that others are talking about him and 
spreading lies behind his back."  The VA examiner noted that 
the veteran had been a full-time VA employee since 1985 and 
worked as a file clerk.  The veteran stated that he resisted 
leaving his home when he was not working.  He also stated 
that he was socially avoidant, occasionally attended family 
activities, and pursued solitary recreational activities 
including working on a stamp collection and watching 
television or reading the newspaper.  He reported that when 
he was not active, his mind wandered and he reviewed past 
experiences in which he was convinced that he had been abused 
by others.  He also reported that his sleep was impaired 
because he woke up 2 or 3 times every night and "paced 
around the house."  

Objective examination of the veteran revealed that he was 
alert and oriented times three, his appearance was 
conventional, there was increased psychomotor activity, he 
appeared tense and apprehensive, his speech was normal but 
his responses were rambling and circumstantial, his memory 
and concentration were intact, there was no cognitive 
deficit, he had an average intellect, his insight was poor, 
his judgment was adequate, and he was financially competent.  
The veteran was vague and evasive when asked to provide 
details of the perceived abuses at the hands of others.  He 
expressed paranoid persecutory ideation, but had no ideas of 
reference.  The veteran's Global Assessment of Functioning 
(GAF) score was 55, indicating moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
The VA examiner noted that the veteran was employed, received 
good proficiency ratings as a VA file clerk, but was socially 
withdrawn, harbored ideas of reference, believed that he was 
being watched, followed, and laughed at by others, and 
experienced feelings of anger, low self-esteem, interrupted 
sleep, and auditory perceptual distortions.  The impression 
was schizophrenia, undifferentiated type.

In a statement received at the RO in August 2000, and 
correctly interpreted as the veteran's Notice of 
Disagreement, his service representative contended that the 
veteran "has no relationships outside of his home and is a 
loner," worked because it was "therapeutic," worked alone, 
had periods of outbursts that disrupted his working 
environment, and his symptoms were "persistent and 
deteriorating."

In a statement received at the RO in July 2002, the veteran's 
service representative stated that the veteran had no private 
medical evidence to submit in support of his claims.

A review of the veteran's VA outpatient treatment records for 
2000 and 2001 indicates that he received regular outpatient 
mental health treatment for his service-connected 
schizophrenia during this period.  On outpatient treatment in 
October 2000, the veteran stated that he continued 
"suffering physically and emotionally."  He also stated 
that his work, family, and general health were 
"dysfunctional."  In January 2001, the veteran admitted 
that he was not capable of changing his attitudes or behavior 
and that "suffering has become the way of existence."  It 
was noted that the veteran's insight was adequate.

The veteran was stable clinically on VA outpatient 
examination in February 2001.  During VA outpatient mental 
health treatment in February 2001, the veteran stated that he 
was "about burnt out" physically and emotionally, his 
concentration was "going," and his "thoughts [were] 
running around in disorder."   It was noted that the 
veteran's basic suspiciousness hampered smooth cooperation at 
work.  

During VA outpatient neurology treatment in April 2001, the 
veteran complained of "nervous problems" and difficulty 
walking because "my balance is off."  The veteran's medical 
history included a long history of psychiatric problems, 
including bipolar disorder with psychotic features, anxiety, 
and panic attacks.  The veteran stated that "people are out 
to get him."  

During VA outpatient mental health treatment in June 2001, 
the veteran complained that he was "very tired, absent-
minded, tense," and unable to sleep.  He also stated that he 
was "burned out."  

In an opinion dated in June 2001, A.V, M.D., stated that the 
veteran had been deeply disturbed since his separation from 
service by paranoid ideas relating to the military system, 
high anxiety, fears, and difficulty in concentration.  This 
examiner stated that these symptoms "were so severe that 
[the veteran] was unemployable till 1986."  Although the 
veteran had been employed since 1986, this examiner noted 
that he was "running out of energy."  The examiner also 
stated that the veteran was "breaking down mentally and 
physically," medication was losing its effectiveness, his 
symptoms were returning heavily, and the veteran's 
functioning at work clearly was deteriorating.  The VA 
examiner concluded that the veteran "is practically unable 
to work at present level at this time for his psychiatric 
conditions and I don't expect recovery to higher functioning 
during his remaining lifetime."

The veteran was stable clinically on VA outpatient 
examination in July 2001.

Analysis.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here, the veteran's service-connected schizophrenia is 
evaluated as 70 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9204, for the period from November 2, 1999, 
to May 31, 2002.  An evaluation of 70 percent disabling is 
available under Diagnostic Code 9204 where the veteran's 
schizophrenia is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and an 
inability to establish and maintain effective relationships.

The maximum evaluation of 100 percent disabling is available 
under Diagnostic Code 9204 where the veteran's schizophrenia 
is manifested by total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting himself or others; an intermittent 
inability to perform activities of daily living (including 
the maintenance of minimal personal hygiene); disorientation 
to time or place; and memory loss for names of his close 
relatives, his own occupation, or his own name.  Id.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of 70 
percent for schizophrenia from November 2, 1999, to May 31, 
2002.  The objective medical evidence of record on this claim 
fails to show that, during this period, the veteran's 
service-connected schizophrenia was manifested by total 
social and occupational impairment. 

None of the objective symptoms noted on VA outpatient 
treatment between November 2, 1999, and May 30, 2002, 
correspond with the criteria required for a 100 percent 
disability rating for schizophrenia.  For example, on VA 
outpatient mental disorders examination in December 1999, the 
veteran's GAF score was 55, indicating only moderately 
disabling schizophrenia.  His symptoms at that time included 
anxiety and low-self esteem, social withdrawal, persistent 
fearfulness, social avoidance, hearing voices, persistent 
tension and apprehension, impaired sleep, and paranoid 
persecutory ideation.  His insight was adequate on VA 
outpatient treatment in January 2001.  The veteran also was 
employed full-time as a VA file clerk throughout the period 
between November 2, 1999, and May 31, 2002, and received good 
proficiency ratings at work.  

While the Schedule for Rating Disabilities (Schedule) does 
indicate that the rating agency must be familiar with the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), it does not assign disability percentages 
based solely on GAF scores.  See 38 C.F.R. § 4.130.  Thus, 
the veteran's GAF score of 55 in December 1999 does not 
automatically equate to any particular percentage in the 
Schedule; rather, it is but one factor to be considered in 
conjunction with all of the other evidence.

In this regard, the Board acknowledges the June 2001 letter 
from the veteran's treating VA psychiatrist in which he 
stated that the veteran's schizophrenia symptoms had worsened 
and had made it more difficult for the veteran to continue 
working.  Although the VA psychiatrist stated that the 
veteran's schizophrenia was unlikely to improve, he did not 
conclude that the veteran's worsening symptoms had rendered 
him incapable of working or that he was otherwise completely 
disabled by his service-connected schizophrenia.  The June 
2001 opinion also does not accord with the results of the 
veteran's VA outpatient examination in July 2001 which found 
him clinically stable.  And, as noted above, the veteran 
continued working full-time during the period from November 
2, 1999, to May 31, 2002.  

Given the objective medical evidence showing a GAF score of 
55, and showing the veteran was employed full time during the 
period in question with a good proficiency rating at work, 
the Board concludes that the veteran's symptomatology does 
not warrant a disability rating in excess of 70 percent for 
schizophrenia for the period from November 2, 1999, to May 
30, 2002.  See 38 C.F.R. § 4.130, Diagnostic Code 9204 
(2003).

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected schizophrenia 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected schizophrenia interfered markedly with employment 
(i.e., beyond that contemplated in the assigned rating), 
warranted frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standard, at least for the period from November 2, 1999, to 
May 31, 2002.  The evidence does not establish that the 
veteran required hospitalization for his schizophrenia during 
this period; nor is there objective medical evidence showing 
that his schizophrenia markedly interfered with employment, 
although the examiner stated in February 2001 that the 
veteran's basic suspiciousness hampered smooth cooperation at 
work.  However, such a finding is adequately contemplated by 
the 70 percent evaluation assigned, which considers 
difficulty in adapting to stressful circumstances.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not 
support assigning a disability rating in excess of 70 percent 
to the veteran's service-connected schizophrenia for the 
period from November 2, 1999, to May 30, 2002.

For the reasons and bases discussed above, the Board 
determines that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of 70 
percent for schizophrenia for the period from November 2, 
1999, to May 30, 2002.  38 U.S.C.A. § 1110 (West 2002).


Service Connection For Irritable Bowel Syndrome

Background.  The veteran's service medical records reveal no 
in-service history, diagnosis, or treatment of irritable 
bowel syndrome.  His separation physical examination in 
August 1964 revealed no pertinent complaints.  Clinical 
evaluation of the veteran was entirely within normal limits, 
with the exception of a schizophrenic reaction.  The in-
service examiner noted that the veteran had been diagnosed as 
a chronic, severe schizophrenic, not elsewhere classified, 
that left him markedly impaired for further military duty and 
only mildly impaired for social and industrial adaptability.  
The veteran was found not qualified for further military 
service.

On VA outpatient stomach examination in December 1999, the 
veteran complained of continued intermittent abdominal pains, 
intermittent nausea, vomiting, and diarrhea.  The veteran 
stated that his pain occurred a few times a week and he was 
unable to eat large meals.  He also stated that he felt weak 
and tired.  Physical examination of the veteran revealed that 
he appeared somewhat cachectic (or suffering from a general 
weight loss and wasting) and weak.  He had a scaphoid 
abdomen, and mild tenderness was present in the right upper 
and lower quadrants.  Bowel sounds were normal, and there was 
no guarding, rigidity, or masses.  The VA examiner noted that 
a recent rectal examination had shown no masses and a 
computerized tomography (CT) scan of the veteran's abdomen 
had not shown any major pathology.  The diagnoses were 
status-post subtotal gastrectomy for duodenal ulcers with 
some evidence of malnutrition and diverticular disease of the 
left colon.

In August 2000, the veteran filed his claim of entitlement to 
service connection for irritable bowel syndrome, including as 
secondary to post-subtotal gastrectomy.

On VA examination in July 2001, the veteran complained of a 
poor appetite and stated that a "regular portion meal causes 
bloating."  He also complained of intermittent upper 
abdominal pain about once every 2 weeks relieved by bowel 
movements.  Physical examination of the veteran revealed a 
scaphoid abdomen, midline epigastric scar, and no tenderness, 
distension, masses, or organomegaly.  He was cachectic and 
had hyperactive bowel sounds.  Digital rectal examination 
revealed no masses, no external hemorrhoids, no evidence of 
fecal leakage, no signs of anemia, no fissures, and no 
evidence of bleeding.  The diagnoses included diverticulosis 
and diarrhea since the veteran's gastrectomy.

On VA examination in September 2001, the veteran complained 
of poor appetite and stated that he ate 4 to 5 small meals 
daily and experienced 4 to 5 semi-solid bowel movements.  He 
also complained of intermittent right lower quadrant pain.  
The VA examiner stated that he had just seen the veteran in 
July 2001 and that the reason for this subsequent examination 
was unclear.  Physical examination of the veteran revealed a 
midline epigastric scar in the abdomen, no tenderness or 
distension, and normal bowel sounds.  The diagnoses included 
chronic diarrhea related to gastrectomy and diverticulosis.  
In an addendum to this opinion, the VA examiner stated that 
the veteran did not have irritable bowel syndrome.

Analysis.  At the outset, the Board notes that, under the 
laws administered by VA, service connection may be granted 
for a disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection also may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury, with the secondary condition considered a 
part of the original condition.  38 C.F.R. § 3.310 (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

The Board notes that the appellant did not engage in combat 
with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 
1154 (West 2002) are not applicable.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claims of entitlement to service connection for irritable 
bowel syndrome, including as secondary to service-connected 
post-subtotal gastrectomy.  There is no objective medical 
evidence that the veteran suffered from irritable bowel 
syndrome during service.  There also is no objective medical 
evidence that the veteran developed developed irritable bowel 
syndrome as a result of his service-connected post-subtotal 
gastrectomy.  Finally, there is no competent medical opinion 
that the veteran currently suffers from irritable bowel 
syndrome.

The veteran's available service medical records do not 
demonstrate any in-service history, diagnosis, or treatment 
of this condition.  A review of the remaining objective 
medical evidence of record demonstrates that the veteran does 
not currently suffer from irritable bowel syndrome, as stated 
on VA examination in September 2001.  Although the examiner 
noted that he has chronic diarrhea, that symptom is evaluated 
under the veteran's service-connected post-subtotal 
gastrectomy condition, and is part of the basis for the award 
of the maximum 60 percent rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7308 that he is currently receiving.  

The Board observes that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well 
as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for irritable 
bowel syndrome are lay statements.  In this regard, the Board 
notes that the veteran is competent to provide lay statements 
as to the features or symptoms of an injury or illness.  
Similarly, the veteran also is competent to provide lay 
statements as to the sequence of events that led to the 
injuries he purports to have sustained during service.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  The veteran and his service 
representative have maintained throughout the pendency of 
this appeal that his claimed irritable bowel syndrome had 
been caused by his service-connected post-subtotal 
gastrectomy.  As noted above, however, these statements are 
not supported by the objective medical evidence of record.  
Additionally, when the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are competent 
to render such an opinion.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As the veteran and his service representative lack 
such training and knowledge, they are not competent to render 
an opinion regarding the diagnosis or onset of irritable 
bowel syndrome.  Therefore, the Board cannot assign any 
probative value to the lay assertions in the record of this 
claim that irritable bowel syndrome was caused by service-
connected post-subtotal gastrectomy.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
irritable bowel syndrome, including as secondary to service-
connected post-subtotal gastrectomy.  38 U.S.C.A. § 1110 
(West 2002).  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application.  See generally Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the appeal is denied.





ORDER

Entitlement to a disability rating in excess of 70 percent 
for schizophrenia for the period from November 2, 1999, to 
May 31, 2002, is denied.

Entitlement to service connection for irritable bowel 
syndrome, including as secondary to service-connected post-
subtotal gastrectomy, is denied.


REMAND

With respect to the veteran's claim of entitlement to a 
disability rating in excess of 30 percent for psoriasis, the 
Board observes that, while this claim was pending, new rating 
criteria for evaluating skin disabilities became effective.  
See 67 Fed. Reg. 49590 (July 31, 2002).  

Where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  

Thus, although the veteran is not entitled to consideration 
of the revised rating criteria for evaluating skin 
disabilities prior to August 30, 2002, to date, the RO has 
not advised the veteran or his service representative of the 
revised rating criteria.  Additionally, the Board notes that 
the veteran's most recent VA skin diseases examination 
occurred in June 2002 before the revised rating criteria for 
evaluating skin disabilities became effective.  Consequently, 
this examination report may not have provided sufficient 
information to evaluate his disability under the revised 
rating criteria for evaluating skin disabilities.  

Given the foregoing, the Board is of the opinion that, on 
remand, the veteran should be scheduled for an updated skin 
diseases examination to determine the current nature and 
severity of his service-connected psoriasis.  

With respect to the veteran's claim for service connection 
for arthritis, including as secondary to his psoriasis, the 
Board finds that a remand is warranted.  A January 3, 2000 
outpatient treatment report noted that the veteran had 
psoriatic arthritis for approximately seven years.  Physical 
examination revealed a "psoriatic arthritis patch over the 
left elbow and groin."  

On VA joints examination in June 2002, the veteran complained 
of a 10-year history of pain in his shoulders, neck, low 
back, knees, toes, hands, and feet.  The VA examiner noted 
that the veteran's hand x-ray in January 2001 had shown no 
evidence of inflammatory arthritis.  He also noted that an x-
ray and CT scan of the cervical spine in April 2002 showed 
multilevel degenerative disc disease but did not show any 
changes that would be consistent with inflammatory disease.  
Physical examination of the veteran revealed that he walked 
without a limp and had good tiptoe and heel walking.  There 
was slight limitation of motion of the lumbar spine without 
spasm, tenderness, or pain on motion, and slight limitation 
of motion of the cervical spine without spasm or tenderness, 
but with pain on extreme extension.  He had full range of 
motion in the shoulders except on internal rotation, and no 
tenderness in the shoulders.  There was no swelling, 
tenderness, or limitation of motion of any fingers except for 
the right fifth finger, no tenderness, effusion, or 
instability of the knees, and a full range of motion in the 
knees without any pain.  The VA examiner noted that the 
veteran had no difficulty dressing or undressing.  The 
diagnoses included degenerative disc disease of the cervical 
spine, low back strain, and no evidence of arthritis in the 
shoulders, hands, feet, or ankles.  The examiner stated that 
the veteran's degenerative disc disease of the cervical spine 
and low back strain were not related to his service-connected 
psoriasis.  

There is no indication in the record that the claims file was 
reviewed by the examiner, and other than the hands and 
cervical spine, there is no indication that any tests or x-
rays were reviewed.  Furthermore, no opinion regarding the 
veteran's knees was provided, despite complaints and 
examination of them.  In light of the finding of psoriatic 
arthritis of the elbow on the January 2, 2000 outpatient 
treatment report, the Board concludes that a new examination, 
which includes review of the claims file, should be scheduled 
to determine whether the veteran currently suffers from 
psoriatic arthritis in his elbows, knees and other joints.  
See 38 C.F.R. § 4.2.


Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
his service representative and request 
that they identify any VA and non-VA 
health care providers who have treated 
him for psoriasis and arthritis since 
November 1999.  Specifically, the RO 
should obtain the veteran's current VA 
treatment records, since September 2002, 
as well as any other pertinent records 
identified by the veteran, which are not 
currently of record.  If no such records 
can be located, the RO should obtain 
specific confirmation of this fact and 
document it in the veteran's claims 
folder.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a skin 
diseases examination to determine the 
current nature and severity of the 
veteran's service-connected psoriasis.  
Additionally, the veteran should be 
afforded an orthopedic examination to 
determine whether the veteran suffers 
from arthritis due to his service-
connected psoriasis in any of his joints, 
to include his elbows and knees.  

The examiner(s) must review the claims 
file.  Request that the examinations 
include all standard studies and tests.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  

3.  Then, the RO should re-adjudicate the 
veteran's claims for an increased 
disability rating for psoriasis and 
service connection for arthritis in light 
of all relevant evidence and pertinent 
legal authority.  The RO should 
readjudicate the claim under both the old 
and revised rating criteria for skin 
disorders.  The RO should provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

4.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case, which 
includes the revised rating criteria for 
skin diseases, and be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 

	(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



